 



Exhibit 10.2

THIRD AMENDMENT TO
THE OPERATING AGREEMENT OF
RIGGS CAPITAL PARTNERS II, LLC

a Delaware Limited Liability Company

     THIS THIRD AMENDMENT is entered into as of January 1, 2004 (the “First
Amendment”), by and between RIGGS NATIONAL CORPORATION (the “Managing Member”
and a “Member”), RCP INVESTMENTS II, LLC (a “Member”) and RCP VENTURES
MANAGEMENT INC. (“Investment Advisor”) amending the Operating Agreement of RIGGS
CAPITAL PARTNERS II, LLC, a Delaware limited liability company (the “Company”),
dated as of the 1st day of October, 2000, as amended by that First Amendment to
the Operating Agreement of Riggs Capital Partners II, LLC dated as of January 1,
2002 (“First Amendment”), as amended by that Second Amendment to the Operating
Agreement of Riggs Capital Partners II, LLC dated as of January 1, 2003 (“Second
Amendment”), and as joined by RCP Ventures Management Inc. by Joinder to the
Operating Agreement of Riggs Capital Partners II, LLC. The Original Agreement,
the First Amendment and Joinder are collectively referred to herein as the
“Operating Agreement.”

WITNESSTH

     WHEREAS, the sole Members of the Company are Riggs National Corporation and
RCP Investments II, LLC;

     WHEREAS, the Members and RCP Ventures Management Inc. wish to amend
Section 5.9 of the Original Agreement to state that the compensation to be paid
to the Investment Advisor will be equal to $115,000 for the calendar year of
2004, or 0.38333% of $30,000,000, and will be equal to zero for the calendar
year 2005;

     NOW, THEREFORE, in consideration of the premises and mutual promises
hereinafter set forth, the parties hereto de hereby amend the Original Agreement
as follows:



  1.   Section 5.9 of the Original Agreement is hereby amended such that the
Investment Advisor shall hereafter be entitled to a management fee equal to
0.38333% of $30,000,000 or One Hundred Fifteen Thousand Dollars ($115,000) per
annum for the calendar year 2004 and zero for the calendar year 2005.     2.  
Except as specifically provided herein, the Original Agreement and the First and
Second Amendments shall remain in full force and effect. This Amendment may be
executed in any number of counterparts, all of which shall constitute a single
instrument. This Second Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and assigns.

1 of 2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO
THE OPERATING AGREEMENT OF
RIGGS CAPITAL PARTNERS II, LLC

     IN WITNESS WHEREOF, the undersigned have set their hands as of the day and
year first above written.

      Managing Member:   Member: RIGGS NATIONAL CORPORATION   RCP INVESTMENTS
II, LLC       By:/s/ Timothy C. Coughlin
       Timothy C. Coughlin, President   By: /s/ J. Carter Beese, Jr.
       J. Carter Beese, Jr., its General Partner           Investment Advisor:  
  RCP VENTURES MANAGEMENT INC.           By: /s/ J. Carter Beese, Jr.
       J. Carter Beese, Jr., Chairman and CEO                  

2 of 2